DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/20/2020 has been entered.
Claims 13-18, 20-26 and 30-36 are currently pending in this application, with claims 1-12, 19 and 27-29 being cancelled.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toraya (US 8,844,168) in view of Johnson (US 4,255,876). With respect to claim 1, Toraya discloses a running shoe (10, see figures 1-7E and column 1, lines 3-4) comprising: medial and lateral eyelets (41-45; 51-55, see figure 2) extending in the longitudinal direction from a forefoot region of the running shoe (10) to a heel section on medial and lateral sides (see figures 1-7E), with a medial eyelet (55) and a lateral eyelet (45) respectively positioned at a same latitude in the longitudinal direction (see figures 2-3 and 7A-7E) as this medial eyelet (55) and  lateral eyelet (45) constituting an eyelet pair; and a first eyelet pair (45; 55) being closest eyelet pair in relation to the forefoot region; a lace (60; 70, see column 5, lines 55-62) threaded through the eyelets, wherein two lace segments extend from the each of the eyelets of the first eyelet pair (45; 55), each of the two lace segments extending to another of the eyelets closer to the heel section (see figures 2-3 and 7A-7E), and positioned at a corresponding one of two oblique lacing angles relative to the longitudinal direction, the oblique lacing angles facing the forefoot region. Toraya as described above does not appear to disclose a reinforcing rib extending from each of the eyelets of the first eyelet pair (45; 55), the reinforcing rib extending only in a direction toward the forefoot region at an oblique rib angle relative to the longitudinal direction of the running shoe. Johnson discloses a running shoe (track and field, see figures 1-3) comprising medial and lateral eyelets  (a-h; a’-h’, see figure 4) extending in the longitudinal direction from a forefoot region of the running shoe to a heel section . 
	The combination of Toraya and Johnson discloses wherein at the each of the eyelets of the first eyelet pair, the oblique rib angle and the two oblique lacing angles are obliquely configured to collectively conform tensile forces upon tightening the lace in an oblique direction to the longitudinal direction, toward the forefoot region (Johnson discloses that when the shoe is laced, strips 18, 20 exert pressure along the heads of the first and fifth metatarsal joints to further isolate the movement of the toes from the rear portion of the foot and thereby restrict the pronation of this latter portion).

	With respect to claims 14-15, 21 and 23-26, the combination of Toraya and Johnson, discloses wherein the lacing angles appear to be between 25° and 65°; and the rib angle to be between 25° and 65°; wherein the eyelets (45; 55) of the first eyelet pair are respectively positioned on the medial and lateral reinforcing rib (as modified by Johnson); wherein the lace segments that extend from the eyelets (45; 55) of the first eyelet pair enclose an acute opening angle; wherein the eyelets (45; 55) of the first eyelet pair are loops that are sewn into the reinforcing ribs (as modified by Johnson); wherein the oblique lacing angles can be between 35° and 55°; wherein the oblique lacing angles can be between 40° and 50°; wherein the rib angle can be between 35° and 55°; wherein the rib oblique angle can be between 40° and 50°; wherein two lacing segments extend from each eyelet of the first eyelet pair (45; 55) to two other eyelets (44 & 43; 54; 53) closer to the heel region.
	With respect to claim 22, Toraya discloses that although lateral series 40 and medial series 50 eyelets are extending longitudinally through portions of throat area 36 that respectively correspond with lateral side 14 and medial side 15, lateral series 40 and medial series 50 may not be restricted to this configuration. As an example, lateral series eyelets 40 and medial series eyelets In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).The modified Toraya/Johnson discloses that wherein the distance in the longitudinal direction between the eyelets (45; 55) of the first eyelet pair and the eyelets (44; 54) of the second eyelet pair can be greater than the respective distance in the longitudinal direction between the eyelets of the subsequent eyelet pairs.
Allowable Subject Matter
Claims 33-36 are allowed.
Claims 16-18, 20 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 13-29 have been considered but are moot because the arguments do not apply to any of the references as combined and as being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with lateral and medial eyelets analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/26/2021